Morgan, J.
Leopold, having a judgment against McG-inty, which was rendered by the parish court, issued excution and caused a certain piece of property to be seized.
Mc&inty obtained an injunction from the district court alleging that the property seized was his homestead and not liable to seizure. Exception was taken to the jurisdiction of the district court. The exception was properly maintained.
The execution issued from the parish court; the parish court was the proper court to apply to for an injunction to restrain property seized under the judgment from being sold. The value of the property sought to be sold is not to be considered. If the parish court had the jurisdiction necessary to authorize it to render a judgment, it had jurisdiction to prevent that judgment from, being satisfied by the sale of property not subject to seizure.
Judgment affirmed.